                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                        AT NASHVILLE

KAYLA GORE; JAIME COMBS; L.G.;                 )
and K.N.,                                      )
                                               )
                    Plaintiffs,                )
                                               )
         v.                                    )       No. 3:19-cv-00328
                                               )
WILLIAM BYRON LEE, in his official             )
capacity as Governor of the State of           )       Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her            )       Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the       )
Tennessee Department of Health,                )
                                               )
                    Defendants.                )


                      DEFENDANTS’ STATEMENT OF ADDITIONAL FACTS


         Pursuant to Rule 56(c) of the Federal Rules of Civil Procedure and Rule 56.01 of the Local

Rules of Court, Defendants provide the following Statement of Additional Facts which are material

undisputed facts supporting Defendants’ position and/or material facts which present genuine

issues for trial.


 No.     Fact                                                        Supporting Record Citation
 1.      Gender identity cannot be determined at birth, but rather   Expert Decl. Dr. Randi C.
         is a person’s “inner sense of belonging to a particular     Ettner, Ph.D., Doc. 61-1, ¶ 19.
         sex” and becomes “detectable by self-disclosure in
         adolescents and adults.”
         Response:
 2.                                                               Decl. Anthony E.D. Trabue,
         A baby’s sex is a part of the medical record that will   M.D., Ex.1 ¶ 25, attached as
         always accurately reflect what happened during the birth Ex. 4 to Defs’ Not. Filing
         procedure.                                               Materials Supp. Resp. Pls.’
                                                                  Mot. Summ. J.



                                                   1

      Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 1 of 7 PageID #: 1023
        Response:
3.      Dr. Ettner opines that gender is “immutable.”                Ettner Decl. ¶ 25.
        Response:
4.      Dr. Shane Taylor opines that gender is biologically based    Expert Decl. Dr. Shane Sebold
        and cannot be changed.                                       Taylor, Doc. 61-2, ¶ 21.
        Response:
5.      Dr. Ettner testified in her deposition as follows:           Dep. Randi C. Ettner at 116-
                                                                     118, excerpts attached as Ex. 3
                                                                     to Defs’ Not. Filing Materials
                Q. Have you ever evaluated someone who is            Supp. Resp. Pls.’ Mot. Summ.
                transgender whose gender identity later reverts      J.
                back to their birth sex?

                  MS. INGELHART: Objection to the term at
                issue, birth sex,
                as well as these others that we have discussed.
                But answer to
                the best of your ability.

                  BY THE WITNESS:
                A. I have evaluated I think on two
                occasions people who have attempted to reverse
                their surgery or have regretted having the
                surgery,
                and one I think attempted to revert to living in
                their birth sex but they didn't -- they did not
                state that their gender identity had changed, just
                that they needed to live as a man for a variety of
                other reasons.

                Q. All right. Are you aware, just in the
                profession, of transgender folks who have --
                whose
                gender identity has reverted to their birth sex?

                A. I am aware of people who have
                   detransitioned.

                Q. Is that the terminology, detransitioned?

                A. Detransition means they have reverted to
                living in the sex they were assigned to. It
                doesn't necessarily mean that their gender
                identity

                                                   2

     Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 2 of 7 PageID #: 1024
                has changed, and I wouldn't know without
                actually interviewing or assessing those people.

                [ ]

                A. I'm aware that some people who have
                transitioned from the sex they were assigned at
                birth have reverted to living in the gender, the
                sex they were assigned at birth. I cannot state
                that their gender identity has changed, only that
                the circumstances under which they live have
                changed.

        Response:
6.                                                                      Dep. Jaime Combs at 40-41,
        Plaintiff Jaime Combs testified that she did not believe        excerpts attached as Ex. 2 to
        she had used her birth certificate as a form of                 Defs’ Not. Filing Materials
        identification in the past seven (7) years                      Supp. Resp. Pls.’ Mot. Summ.
                                                                        J.
        Response:
7.      In her deposition, Plaintiff Combs could only refer to a        Combs Dep. at 42-43.
        situation, remote in time, in which she was required to
        present her birth certificate.
        Response:
8.      L.G. testified that she keeps her birth certificate locked in   Dep. L.G. at 45, excerpts
        a safety deposit box, and could only respond concerning         attached as Ex. 1 to Defs’ Not.
        her fears associated with actually presenting her birth         Filing Materials Supp. Resp.
        certificate.                                                    Pls.’ Mot. Summ. J.
        Response:
9.                                                               Decl. Edward Gray Bishop ¶
        The Tennessee Vital Statistics Birth Data Element Layout
                                                                 a, attached as Ex. 6 to Defs’
        used by the Tennessee Department of Health to record
                                                                 Not. Filing Materials Supp.
        information contains over 416 data elements.
                                                                 Resp. Pls.’ Mot. Summ. J.
        Response:
10.     The information recorded is extensive and ranges from           Bishop Decl. ¶ a.
        the date of birth to the parents’ educational level to the
        congenital anomalies of the infant.
        Response:
11.     The information contained in the Tennessee Vital                Bishop Decl. ¶ b.
        Statistics Birth Data Element Layout forms the basis of
        the historical birth record of the child, as well as the

                                                   3

     Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 3 of 7 PageID #: 1025
      Tennessee Department of Health Certificate of Live
      Birth.
      Response:
12.   Tennessee birth certificates merely record the sex of the     Bishop Decl. ¶ c.
      child as reported at birth.
      Response:
13.   Following NCHS guidance, the Tennessee Birth                  Decl. Vanessa Lefler ¶ 2,
      Statistical System is limited to three valid values for the   attached as Ex. 5 to Defs’ Not.
      sex of the infant: Male, Female, and, if the sex of the       Filing Materials Supp. Resp.
      infant is ambiguous, Not Yet Determined or Unknown.           Pls.’ Mot. Summ. J.

      Response:
14.   Plaintiffs’ expert Dr. Ettner testified as follows:           Ettner Dep. at 25.


      Q. How many categories of gender identity are there?
      A.      There are many ways that people can express
      their gender identity.
      Response:
15.   Dr. Ettner testified as follows:                              Ettner Dep. at 27.
      Q.     In your experience of having treated over 3,000
      individuals, have you experienced individuals who call
      themselves, for example, agender?
      A.      It’s not a term that is commonly used, although
      there are terms that are similar that are used and that I
      have, indeed, seen in my clinical practice.
      Q.      What similar terms?
      A.     Non-binary, genderqueer would be examples of
      the – what I believe is the example you are offering?
      Q.      And those terms, what do they denote?
      A.      Individuals who characterize themselves in that
      manner don’t necessarily have a gender identity that
      they believe is entirely male or entirely female. And
      they see themselves as having a more nuanced or unique
      identity which they oftentimes attempt to express.
      Response:




                                                  4

  Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 4 of 7 PageID #: 1026
16.          Recording sex at the time of birth is necessary for Lefler Decl. ¶ 1.

      several reasons, including the following:

         •   Use as a direct indicator in maternal and child
             health outcomes in public health surveillance and
             research. Fetal or infant sex is found in research
             to be a risk factor for the incidence of other
             information collected on the Certificate of Live
             Birth, including gestational diabetes, preterm
             birth, infant birth weight, and cesarean delivery.

         •   Analysis for logical consistency with other items
             collected on the Certificate of Live Birth,
             particularly the congenital anomaly, hypospadias,
             which is defined as the “incomplete closure of the
             male urethra resulting in the urethral meatus
             opening on the ventral surface of the penis.”

         •   Inclusion in set of personal identifiers used in
             records matching programs from administrative
             or auditing functions. The linkage of birth
             certificate records to TennCare (Medicaid) or
             Newborn Screening data, which receive
             information from medical records that were
             generated at the time of birth, are examples of this
             work. Sex is routinely included as a data element
             in records matching programs in order to establish
             more confident matches in the absence of reliable
             unique identifiers, such as a Social Security
             Number or Medical Record Number.


      Response:
17.   Amendments of minor errors on birth certificates during       Bishop Decl. ¶ d.
      the first year are permitted in accordance with Tenn.
      Comp. R. & Regs. 1200-07-01-.10(1).
      Response:
18.   Creating additional ways in which Tennessee’s birth           Bishop Decl. ¶ e.
      records can be modified, particularly without a statutory
      scheme in place to regulate and track such modifications,
      heightens the potential for fraud and illegality.
      Response:


                                               5

  Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 5 of 7 PageID #: 1027
19.   Plaintiff Jaime Combs admitted that, when she was           Combs Dep. at 44.
      required to present her birth certificate to her bank in
      2010, it was before she had her passport corrected.




                                                       Respectfully Submitted,

                                                       HERBERT H. SLATERY III
                                                       Attorney General and Reporter

                                                       /s/ Dianna Baker Shew
                                                       DIANNA BAKER SHEW BPR 012793
                                                       Senior Assistant Attorney General
                                                       (615) 532-1969
                                                       dianna.shew@ag.tn.gov

                                                       SARA E. SEDGWICK BPR 004336
                                                       Senior Assistant Attorney General
                                                       (615) 532-2589
                                                       sara.sedgwick@ag.tn.gov
                                                       P.O. Box 20207
                                                       Nashville, TN 37202
                                                       Counsel for the Defendants




                                                6

  Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 6 of 7 PageID #: 1028
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15th day of May 2020 I filed the foregoing via the Court’s ECF
system and thereby served the following counsel:

 Gavin R. Villareal                                 John T. Winemiller (TN 021084)
 Maddy Dwertman                                     MERCHANT & GOULD
 Puneet Kohli                                       9717 Cogdill Road, Suite 101
 Samoneh Kadivar                                    Knoxville, TN 37932
 BAKER BOTTS L.L.P.                                 Phone: (865) 380-5960
 98 San Jacinto Boulevard, Suite 1500               Facsimile: (612) 332-9081
 Austin, TX 78701-4078                              JWinemiller@merchantgould.com
 Phone: (512) 322-2500
 Facsimile: (512) 322-2501                          Sasha Buchert
 gavin.villareal@bakerbotts.com                     LAMBDA LEGAL DEFENSE AND EDUCATION
 maddy.dwertman@bakerbotts.com                      FUND, INC.
 puneet.kohli@bakerbotts.com                        1776 K Street NW, Suite 722
 samoneh.kadivar@bakerbotts.com                     Washington, DC 20006
                                                    Telephone: (202) 804-6245
                                                    sbuchert@lambdalegal.org
 Brandt Thomas Roessler
 BAKER BOTTS L.L.P.                                 Omar Gonzalez-Pagan
 30 Rockefeller Plaza                               LAMBDA LEGAL DEFENSE AND EDUCATION
 New York, NY 10112-4498                            FUND, INC.
 Phone (212) 408-2500                               120 Wall Street, 19th Floor
 Facsimile: (212) 408-2501                          New York, NY 10005-3919
 brandt.roessler@bakerbotts.com                     Telephone: (212) 809-8585
                                                    Facsimile: (212) 809-0055
                                                    ogonzalez-pagan@lambdalegal.org

 Kathryn S. Christopherson                          Tara L. Borelli
 BAKER BOTTS L.L.P.                                 LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200           FUND, INC.
 Palo Alto, CA 94304-1007                           730 Peachtree Street NE, Suite 640
 Phone: (650) 739-7500                              Atlanta, GA 30318-1210
 Facsimile: (650) 739-7699                          Telephone: (404) 897-1880
 kathryn.christopherson@bakerbotts.com              Facsimile: (404) 897-1884
                                                    tborelli@lambdalegal.org




                                                    /s/ Dianna Baker Shew
                                                    Dianna Baker Shew




                                                7

   Case 3:19-cv-00328 Document 87 Filed 05/15/20 Page 7 of 7 PageID #: 1029
